Evans, P. J., and Lumpkin, J.
We concur in the judgment, but do not concur in what is said in the first division of the first headnote, as to the question of practice. Where a presiding judge sustains a demurrer to a petition on the ground of misjoinder of parties, and strikes one of them, this ruling can be brought up by direct bill of exceptions. There are some rulings to the effect that the plaintiff can not preserve this point until the termination of the case against the other defendant, by filing exceptions pendente lite, if he so desires. But these are not decisions concurred in by six Justices, and we think they are not sound.